DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 04/23/2021 has been entered. Claims 1-2, 4-6, 8-15, 17-18, 20, 22-31, and 35-37 are pending in this US patent application. Claims 1, 2, 4-6, 17-31, 36, and 37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2019.
Claims 8-15 and 35 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of claim 7 set forth in the previous Office action are withdrawn in light of the amendment of 04/23/2021, which cancelled claim 7.
	All rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of Applicant’s argument in the remarks of 04/23/2021 regarding the combination of Shah and Wang, which has been found persuasive (see below under Reasons for Allowance).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 2, 4-6, 17-31, and 36-37 directed to inventions that were non-elected without traverse.  Accordingly, claims 1, 2, 4-6, 17-31, and 36-37 have been cancelled.
Please note that claim 10, which was previously withdrawn as being directed to a non-elected species, has been rejoined with claim 11 for allowance.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 1, 2, 4-6, 17-31, and 36-37.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Shah and Wang, as discussed in the previous Office action. However, as discussed in Applicant’s remarks of 04/23/2021, the Shah reference is concerned with extracellular matrices that allow for the cells to migrate away from the matrix, whereas the Wang reference is concerned with scaffolds in which cells are maintained at the deposition site 
For the purpose of the clarity of the record, the Examiner notes that Applicant’s arguments regarding unexpected results when using a crosslinked gelatin material in the scaffold (remarks, page 8) were not found persuasive because the experiments performed in Example 4 of the instant specification did not involve the polymerization and/or crosslinking of the crosslinked gelatin material following addition of the stem cells to the material as required by instant claim 11. As such, the results in Example 4 are not commensurate in scope with the method of claim 11.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-15 and 35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        04/29/2021